Farmer, J.
Where there is a conflict of privileges between plaintiff and intervenor, and the District Judge awards a preference to the plaintiff, from which judgment intervenor appeals, an appeal bond, exceeding by one-half the amount so awarded, will operate a suspensive appeal in favor of intervenor, without any order of court specially fixing the amount of the bond.
2. Where an intervenor has released property on bond under his right of pledge, he caiinot, by supplemental petition, set up privileges not alleged on in his original petition of intervention. The claim comes too late after the property has been bonded. 28 An. 863.
3. Where plaintiff is the furnisher of necessary supplies, and intervenor is the lessor, held : If the privilege of the furnisher of supplies had been created on the same day that the lease was *99made, it would be concurrent with the lessor’s privilege on the crop. But if created subsequently, after the lessor’s pledge has taken effect on everything on the leased premises, the furnisher’s privilege is subordinate to the lessor’s right of pledge. C. C. 3157, 3218. In this case the cotton was on the leased premises and in the possession of the lessor as pledgee, when it was seized.
4. The contract giving a pawn, a pledge on the crop, to secure supplies, under Act 66 of 1874, must be recorded to affect third persons. C. C. 3158. Article 177 of the Constitution does not change the mode of acquiring and preserving pledges. 23 An. 454.
5. Such a contract (of pawn and pledge) will be void, unless it specify the amount of advances to be made and secured by the pledge. 30 An. 1336.
6. While articles such as “ gin,” “ whiskey,” “ tobacco,” “ cash ” and “ merchandise,” (not otherwise described), will not be allowed as privileges on the crop, yet articles, which are not absolutely indispensable in making a crop, will be allowed, if it be shown that such articles are usually furnished to and consumed by plantation hands in Louisiana.